MEMORANDUM **
Jesus Juvenal Vasquez-Lujano appeals pro se from the order denying his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In his opening brief, Vasquez-Lujano fails to develop any argument concerning the district court’s order. Rather, he raises new issues that he did not raise in his § 3582 motion. Vasquez-Lujano has therefore waived any argument concerning the denial of his § 3582 motion, see United States v. Labrada-Bustamante, 428 F.3d 1252, 1264 (9th Cir.2005), and we decline to consider new issues he raises on appeal, see United States v. Cade, 236 F.3d 463, 467 (9th Cir.2000).
In any event, the district court properly declined to resentence Vasquez-Lujano under § 3582, because the amendment to the Guidelines that was the basis of the motion was not made retroactive by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.